Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, and 5-9 are amended and pending. Claims 2 and 4 are cancelled.

Response to Arguments
Applicant’s arguments, filed 02/18/2021, with respect to the 101 rejection have been considered but are not persuasive. Examiner has updated the rejection below.
Applicant argues, on page 9, that the features of claim 1 provide a buyer/user to use the purchase power of other buyers to collectively lower the price of a purchase item, and allow service providers to use the increased buying power of multiple buyers to receive higher advertising or usage commissions. Hence, the features of claim 1, as amended, provide a judicial exception that is integrated into a practical application.
Examiner respectfully disagrees. The additional elements of the various modules are considered “apply it”. They are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Allowing service providers to use the increased buying power of multiple buyers to receive higher advertising or usage commissions describes a sales activity. The limitations do not provide improvements to the functioning of a computer or to any other technology or field, apply the judicial exception by use of a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking 
Applicant’s arguments, filed 02/18/2021, with respect to the 103 rejection have been considered and are persuasive. Applicant has cancelled and incorporated into independent claim 1 the limitations of claim 4 on which there was no art applied. Examiner has withdrawn the rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a search module”, “a coding module”, “a matching module”, “a grouping module”, “a deciding module” “a purchase evaluating module”, “a correlating module”, and “a settlement module”  in claim 1;
“a target advertising module” in claim 3;
“a customer identification information providing module” in claim 9. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, 
Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claim 1 is directed to a system of components to use keywords to find items for a cheaper price in order to benefit a seller and a buyer.
The limitation of Claim 1 recites:
A keyword-based transaction system comprising: 
... registering information of a specific product as a keyword for selling the specific product; 
...: 
searching for a price or a feature of the specific product on sale through ..., and 
requesting a purchase by inputting a price and a quantity of the specific product in a ... through a ...; and 
... for transacting a product of a seller at a price lower than a showrooming price by matching the product of the seller based on the keyword and coded information for the specific product inputted ..., 
wherein, in order for a purchaser to selectively perform an immediate purchase or a joint purchase for the specific product, at least one of: 
the ... comprises: 
... for searching for a price or information of the specific product on sale through the internet, 
... for coding-inputting a keyword for the specific product into the ... based on the information confirmed ..., and 
... for loading information of a corresponding product of the seller and matching product information to a purchaser based on the information inputted ..., thereby enabling a request for an immediate purchase, or the ... comprises:
... for grouping purchasers who apply a purchase of a same product for a predetermined period of time to request a joint purchase when a standby purchase is requested for the predetermined period of time, based on the information inputted...
2Appl. No.: 16/166,724 Response dated: February 18, 2021 Reply to Office Action of: November 20, 2020 request a joint purchase when a standby purchase is requested for the predetermined period of time, based on the information inputted into the coding module, and 
a ... configured to select a specific seller by filtering a plurality of sellers according to a preset rule and match the specific seller to the grouped purchasers, thereby enabling a request of the joint purchase, and 
wherein the ... comprises: 
... for requesting the purchaser to select and evaluate one of a plurality of ratings for the product, 
... for adjusting a discount amount fed back to the purchaser such that the discount amount is decreased or increased, corresponding to a sales commission which is paid by a seller is increased or decreased according to an evaluation result obtained through ..., and 
... for instructing the seller to transfer the sales commission calculated through the ... and for instructing the transfer of the fed back discount amount to the purchaser.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Seller terminal 
Purchaser terminal
Internet (searching/sale)
keyword transaction window 
keyword coding 
keyword transaction server 
search module
Coding module
Matching module 
Grouping module 
Deciding module 
Purchase evaluating module 
Correlating module 
Settlement module 

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 3 and 5-9 further recite the same abstract ideas recited in Claim 1. They further limit the system to use keywords to find items for a cheaper price in order to benefit a seller and a buyer.
The following limitations discuss target advertising:
Claim 3: The keyword-based transaction system of claim 1, wherein the keyword transaction server further comprises ... for grouping filtered sellers to target-advertise to the filtered sellers when the grouping module and the deciding module for the joint purchase select the specific seller.  
Claim 5: The keyword-based transaction system of claim 3, wherein, when one or more products advertised through the ... is purchased within a preset period of time, the ... decides an advertisement commission to be paid by the seller to an operating 3company by increasing or decreasing the advertisement commission based on the evaluation result obtained through ..., and decreases or increases another discount amount, which is fed back by the operating company to the purchaser, corresponding to the increase or decrease of the advertisement commission, and ... calculates the advertisement commission of the seller and the another discount amount of the purchaser.  
The following limitations discuss the evaluation result:
Claim 6: The keyword-based transaction system of claim 1, 
wherein, when the evaluation result of the purchaser is ranked high, the ... determines the sales commission paid to an operating company as N%, and automatically determines the discount amount fed back to the purchaser as M%, corresponding to the sales commission; 
wherein, when the evaluation result of the purchaser is ranked intermediate, the ... increases the sales commission paid by the seller to the operating company as N+1%, and decreases the discount amount fed back by the operating company to the purchaser as M-1%, and 
wherein, when the evaluation result of the purchaser is ranked low, the ... increases the sales commission paid by the seller to the operating company as N+2%, and decreases the discount amount fed back by the operating company to the purchaser as M-2%.  
Claim 7: The keyword-based transaction system of claim 5, 
wherein, when the evaluation result of the purchaser is ranked high, the ... determines a target advertisement commission paid by the seller to the operating company as A%, and automatically determines the other discount amount fed back by the operating company to the purchaser as B%,
wherein, when the evaluation result of the purchaser is ranked intermediate, the ... increases the target advertisement commission paid by the seller to the operating company as A+1%, and decreases the other discount amount fed back by the operating company to the purchaser as B-1%, and    
wherein, when the evaluation result of the purchaser is ranked low, the ... increases the target advertisement commission paid by the seller to the operating company as A+2%, and decreases the other discount amount fed back by the operating company to the purchaser as B-2%.  
The following limitation discusses creating an account for commission/discounts:
Claim 8: The keyword-based transaction system of claim 1, wherein an... comprises a ... for creating an account to cope with a sales commission, an advertisement commission, a discount amount, or another discount amount, based on personal identification information registered upon membership registration.  
The following limitation discusses keyword information:
Claim 9: The keyword-based transaction system of claim 1, wherein ...guides keyword information inputted by the purchaser into ..., and personal identification information of a corresponding purchaser loaded through ... to a seller.
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal  do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Target advising module (claims 3 and 5)
Correlating module (claims 5 and 6)
Purchase evaluating module (Claim 5)
Settlement module (claim 5)
Operating server (Claim 8)
Fintech-based internet bank server (claim 8)
Matching module (claim 9)
Customer identification information providing module (claim 9)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B


Novelty/Non-obviousness
The closest prior art of record is:
Korth (US 2007/0078726 A1)
Finbow (US 2017/0270502 A1)
Kwei (US 20040148228 A1)
Luchene (US 2006/0206412 A1)
Robertson (US 9953358 B1)
Pinhas (US 2013/0304573 A1)
Fomine (US 2016/0335700 A1)
Herz (US 10,475,100 B1)

Korth teaches a seller using an online marketplace via the internet to display items for sale including information about the item to be sold. Korth teaches that a buyer searches for an item online via the web using keywords, number of items, and a minimum and maximum price. Korth teaches matching of items based on keywords. However, Korth does not teach transacting a product of the seller at a price lower than a showrooming price.

Kwei teaches that a group of purchasers jointly contribute to a joint purchase of an item before a preset cutoff date and that users are grouped for a purchase before a specified cutoff date (e.g. pooling for grouped purchases). However, it does not teach the limitations of the discount amount as mentioned above.
Luchene teaches selecting a specific seller by filtering a plurality of sellers according to a rule and matching a seller to the group of purchasers for a joint purchase. However, it does not teach the limitations of the discount amount as mentioned above.
Pinhas teaches a business suppling a customer with an electronic means to review the service/business, that may include one of a plurality of ratings in the form of check boxes next to different numbers of stars and the customer getting a discount in the form of a coupon after they complete a review. However, it does not teach the limitations of the discount amount as mentioned above.
Fomine teaches that a merchant may pay a user for a review of a product on a system for shopper-centric social networking and the merchant is also required to pay the system if the user reviews the product (see [0040]), which is instructing a seller to transfer the calculated amounts to the reviewer/purchaser and the hosting website. Fomine also teaches that the reviews may include a plurality of rating choices in the form of star ratings that may be set to be a “low rating” by the merchant or manufacturer based on the number of stars (see Figs. 5A-5C and [0030]).
Herz teaches using incentives, primarily a percentage commission of the sale of the product to which the review pertains, so that reviewers provide superior quality product recommendations.


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628